DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Response to Amendment
The amendment filed on June 10, 2022 has addressed the 35 USC 112 rejections as set forth in the previous office action.  Claims 11, 13, 25, 26, 31, 40 & 43-45 have been cancelled.  Claims 1-10, 12, 14-24, 27-30, 32-39, 41, 42, 46-50 remain pending.   

Claim Objections
Claim 3-9 & 20-24 are objected to because of the following informalities:  
Claim 3 – Lines 2-4 was amended to remove the word “each” such that the line recites “wherein opening is closed by a respective blind flange coupled to a respective flange of a respective opening”.  But the examiner believes that because Claim 1 – Line 3 was amended to recite how the enclosure forming the pumping chamber has “openings in opposing sides, the openings in the opposing sides each comprising a flange”, Claim 3 should keep the term “each” (since Claim 1 is specifying how there are two different openings and each opening has a respective blind flange, as shown in Figure 1) AND the respective flange/opening should be identified with “the” (since each was already recited in Claim 1).  So Claim 3 should recite “wherein each opening is closed by a respective blind flange coupled to the respective flange of the respective opening”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 14-15, 18-20, 23-24, 29-30, 33-39, 41, 42 & 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton (US 8,152,443 B1) (Pemberton hereinafter) in further view of Cooper (US 1,213,461 A) (Cooper hereinafter).
Regarding Claim 1, Pemberton discloses:  A pump apparatus (Figure 1), comprising: 
(a) an enclosure (11) forming a pumping chamber (see the annotation of Figure 2 below) having an inlet (Column 3 - Lines 35-37; The space defined by the “suction hose” would be considered the “inlet” of the sealed chamber) and an outlet and openings in opposing sides (see the annotation of Figure 2 below; The figure shows how the enclosure (11) has two opposing openings that are covered by respective blind flanges (20a & 20b)); 
(b) a pump housing (13) having a discharge outlet (18) and opposing inlet openings (31) on opposite sides of the pump housing (Figure 9), wherein the pump housing is mounted within the pumping chamber such that the discharge outlet is aligned with and extends toward the outlet of the enclosure (see the annotation of Figure 2 below); and 
(c) an impeller (22) mounted on a driveshaft (15 & 15a) within and in spaced non-contact relationship with the pump housing (Figure 9), wherein the impeller (22) has outwardly extending blades (22a, 30a & 30b) for movement of flowable material outward to the discharge outlet (Figure 9), 
wherein the driveshaft (15 & 15a) extends through the pumping chamber (Figure 9) and extends through at least one of the openings in a side (12a) of the pumping chamber (Figure 9 shows how the drive shaft (15 & 15a) extends through the side wall (12a) to be drivably connected to the motor (17)), wherein a first end of the driveshaft (15a) outside the pumping chamber is connected in-line to a first rotary shaft of a first motor (17) configured for rotating the driveshaft (Column 3 - Lines 30-34), 
wherein the driveshaft (15 & 15a) extends through the opposing inlet openings (see Figure 9), 
wherein the pumping chamber is free of internal wear plates (Figure 9).

    PNG
    media_image1.png
    489
    753
    media_image1.png
    Greyscale

Pemberton fails to disclose: the openings in the opposing sides each comprising a flange;
wherein the driveshaft extends through the openings in the opposing sides of the pump chamber, a second end of the driveshaft is connected in-line to a second rotary shaft of a second motor configured for rotating the driveshaft, 
the pumping chamber being free of internal bearings and internal seals, and
wherein the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber.
Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft (12) extending through the pump housing to drive an impeller (18), wherein each end of the driveshaft extends through respective openings in the side walls of the pumping chamber such that each end is connected to a prime mover, and wherein the two prime movers are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; Cooper describes how each end of the shaft (12) is provided with a respective pulley wheel (17), whereby an engine or other prime mover can be belted [to each pulley wheel] to the shaft to drive the pump.  So Cooper provides a teaching for having each end of the driveshaft being rotatably coupled to a prime mover).  When this teaching (of having each end of the drive shaft rotatably connected to a respective prime mover) is applied to Pemberton, this would result in having the driveshaft (15) extending through both side walls (20a & 20b) such that both ends can be rotatably connected to a respective prime mover.  Cooper also provides a teaching for having the driveshaft (12) extending through the body of the enclosure (10) without having any seals or bearings disposed within the pumping chamber (Figure 1; It is noted that while Cooper does teach using a seal (14) & bearing to support the driveshaft (12), neither of these items are disposed within the pumping chamber.  THEREFORE, Cooper provides a teaching of having a driveshaft extending through the body of the enclosure with “the pumping chamber being free of internal bearings and internal seals” & “wherein the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber”).  
For clarity, the proposed modification being made is to modify the enclosure of Pemberton such that each end of the driveshaft is rotatably coupled/driven by a respective in-line motor (17) & to have the driveshaft extending through the pumping chamber WITHOUT having any seals or bearings disposed within the pumping chamber (both being taught by Cooper).  Having the driveshaft driven by multiple prime movers would provide the benefit of allowing the load/driving force be shared between two prime movers (since the driving force can be split between the two motors as opposed to having a single motor provide all of the driving force).  Also, having two motors would provide the benefit of providing a redundancy where the pump could still operate if one of the prime movers fails.  Not having any seals & bearings disposed within the pumping chamber would provide the benefit of allowing any bearing & sealing elements utilized to be more easily accessed, inspected & replaced (as necessary).        
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two motors & to have the pumping chamber free of internal bearings, internal seals, and internal wear plates and to have the driveshaft free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber in light of the teachings of by Cooper.     
FURTHERMORE, Cooper also provides a teaching for having the openings formed by the enclosure (where each opening has some additional component/structure directly mounted to the opening) comprise a flanged surface (see the annotation of Figure 2 below which shows how the enclosure of Cooper defines an inlet & outlet opening that each have flanged surfaces to allow additional components to be mounted over those openings).

    PNG
    media_image2.png
    545
    818
    media_image2.png
    Greyscale


The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the necessary parts/structures over the openings formed by the pumping chamber, such as for sealingly & detachable coupling Pemberton’s blind flanges (20a & 20b) to the opposing openings formed by Pemberton’s  enclosure (11), as shown in Figure 1.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the pump assembly of Pemberton such that the opposing openings formed in the side of their enclosure comprised a flanged surface for their blind flanges (20a & 20b) to be mounted to, as taught by Cooper, because the use of flanges for the securing of parts together would have been well known to those of ordinary skill in the art. 
Regarding Claim 2, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further teaches:  wherein the driveshaft (15) extends through the opposing inlet openings (31) of the pump housing (13) in a spaced, non-contacting relationship to the pump housing (Figure 9).  
Regarding Claim 3, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 2, wherein Pemberton further teaches:  wherein the enclosure comprises a pipe tee having an inlet (Column 3 - Lines 35-37; The “suction hose” would be considered the “inlet” of the pipe tee), an outlet, and the openings in the opposing sides (see the annotation of Figure 2 below; Please note that the enclosure (11) of Pemberton is interpreted as being a “pipe tee” because it has all of the claimed structural limitations outlined for the pipe tee.  The figure below also shows how the enclosure/pipe-tee forms two axially opposed openings that are covered by respective blind flanges (20a & 20b)), wherein opening is closed by a respective blind flange (20a & 20b). 

    PNG
    media_image3.png
    501
    753
    media_image3.png
    Greyscale

Pemberton as modified by Cooper (in view of Claim 1) further teaches:  wherein the openings are closed by the respective blind flanges that are coupled to a respective flange of a respective opening (Pemberton was modified by Cooper to have the enclosure of Pemberton form a flanged surface around the opposed openings to create a mating surface for the blind flanges to be detachably coupled to, as taught by Cooper (see the rejection of Claim 1 for details)).
Regarding Claim 4, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 3, wherein Pemberton in view of Cooper further teaches:  wherein each blind flange (Pemberton: 20a & 20b) has an opening therethrough, wherein the driveshaft extends through the opening in each blind flange (This would be met upon the modification of Pemberton by Cooper in view of Claim 1 to have the driveshaft extending completely through the body of the enclosure such that each end is rotatably connected to a prime mover (as taught by Cooper in Figure 1), where having the driveshaft extend completely through the body of the enclosure would necessitate that there would be “openings in each blind flange”.  This is demonstrated by Cooper in Figure 1 where the studs (13) would represent the claimed blind flanges and both studs are shown to have an opening allowing the driveshaft (12) to extend out of the enclosure).
Regarding Claim 5, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, wherein Pemberton in view of Cooper further teaches:  wherein the apparatus further comprises a rotary shaft seal installed in each respective opening for sealing each opening around the driveshaft (As noted above, Pemberton was modified by Cooper in view of Claim 1 to have the sealing & bearing element disposed outside of the pumping chamber, where Cooper teaches having the packing/seal (14) installed within the driveshaft opening formed by the enclosure).  
Regarding Claim 9, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, wherein Pemberton as modified by Cooper further teaches:  wherein the two motors are configured for cooperatively rotating the driveshaft (This would be met upon the modification of Pemberton in view of Claim 1 to have each end of the driveshaft rotatably coupled to a respective prime mover, as taught by Cooper).
Regarding Claim 10, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton (as modified by Cooper in view of Claim 1) further discloses:  wherein the first and second motors are hydraulic motors (Pemberton describes in Column 3 - Lines 46-48 how their motor is a hydraulic motor, and Pemberton was modified by Cooper to have two motors attached to both ends of the driveshaft and Cooper teaches that any suitable prime mover can be used to rotate the driveshaft (Page 1 - Liens 86-91) therefore, it would have been obvious to use to hydraulic motors for the two motors since Pemberton discloses that such motors are suitable for rotating such a driveshaft).
Regarding Claim 12, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton (as modified by Cooper in view of Claim 1) further discloses:  wherein the first and second motors are electric motors (Pemberton describes in Column 3 - Lines 46-48 how their motor is an electric motor, and Pemberton was modified by Cooper to have two motors attached to both ends of the driveshaft).
Regarding Claim 14, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the inlet and the outlet are configured for attaching both the inlet and the outlet to a means for conveying or storing fluid (Column 3 - Lines 35-40).
Regarding Claim 15, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton is silent regarding:  wherein the inlet of the pumping chamber has a flange. 
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet (9) of the sealed chamber has a flange (see the annotation of Figure 2 below).

    PNG
    media_image4.png
    413
    605
    media_image4.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 14) such that the inlet of the sealed chamber had a flange for connection to an inlet pipe, as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet of the sealed chamber to an inlet pipe for supplying fluid to the pump. 
Regarding Claim 18, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton further discloses:  wherein the outlet (18) of the pumping chamber has a flange (see the annotation of Figure 7). 

    PNG
    media_image5.png
    585
    886
    media_image5.png
    Greyscale

Regarding Claim 19, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton further discloses:  wherein the inlet and the outlet are each connected to an end of a pipe (see Column 3 - Lines 35-40; This describes how the inlet & outlet of the pump are each attached to a hose, which is a form of pipe).
HOWEVER, Pemberton fails to teach:  wherein both the inlet and the outlet have a flange, and wherein the inlet and the outlet are each connected to a flanged end of a pipe.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet & outlet of the sealed chamber has a flange (see the annotation of Figure 2 below).

    PNG
    media_image2.png
    545
    818
    media_image2.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 14) such that the inlet & outlet of the sealed chamber had a flange for connection to an inlet & outlet pipe (respectively), as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet/outlet of the sealed chamber to an inlet/outlet pipe for directing fluid to/from the pump. 
Regarding Claim 20, this claim is disclosing the same limitations (with the minor change in referring to the inlet & outlet as the “pipe tee inlet” & “pipe tee outlet”) that were previously disclosed in Claim 15.  Therefore Claim 20 is rejected under the same prior art and motivations as those used to reject Claim 15.
Regarding Claim 23, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 3, wherein Pemberton further discloses:  wherein the pipe tee outlet (18) has a flange (see the annotation of Figure 7 below).

    PNG
    media_image5.png
    585
    886
    media_image5.png
    Greyscale

Regarding Claim 24, this claim is disclosing the same limitations (with the minor change in referring to the inlet & outlet as the “pipe tee inlet” & “pipe tee outlet”) that were previously disclosed in Claim 19.  Therefore Claim 24 is rejected under the same prior art and motivations as those used to reject Claim 19.
Regarding Claim 29, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump apparatus is self-priming (Column 3 - Lines 43-45; Pemberton describes how the rotation of the double suction impeller is sufficient to self-prime the pump). 
Regarding Claim 30, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump housing (13) is a split housing (Figure 5; Column 4 - Lines 33-35; Pemberton describes how the pump housing (10) is split into two parts (10a, 10b) which are bolted together at (24)). 
Regarding Claim 33, this claim is disclosing all of the limitations that were previously disclosed in Claim 19 IN ADDITION TO “wherein the driveshaft extends through the opposing inlet openings in a spaced, non-contacting relationship to the pump housing”.  
With respect to the limitations in Claim 33 that were previously disclosed in Claim 19, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 19. 
With respect to the additional limitations, Pemberton teaches:  wherein the ends of the driveshaft (15 & 15a) extends through the opposing inlet openings (31) in a spaced, non-contacting relationship to the pump housing (Figure 9; Pemberton shows in Figure 9 how the shaft (and even the impeller mounted on the shaft) extend through the body of the pump housing (13) and do not have any direct contact with the pump housing.  PLEASE NOTE that this arrangement would not be impacted/changed based on the modification of Pemberton by Cooper (in view of Claim 19) because the modifications being made were to the driveshaft (where the driveshaft was modified to extend completely through the enclosure, as taught by Cooper in Figure 1), the number of prime movers drivably coupled to the driveshaft (where each end of the driveshaft would be coupled to a respective prime mover, as taught by Cooper in Figure 1) AND modify the location of seal/bearing (where the driveshaft is free of seals & bearings within the pumping chamber, as taught by Cooper in Figure 1)).  
Regarding Claim 34, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 33, wherein Pemberton in view of Cooper teaches:  wherein the first motor and the second motor are hydraulic motors (Pemberton describes in Column 3 - Lines 46-48 how their motor is a hydraulic motor, and Pemberton was modified by Cooper to have two motors attached to both ends of the driveshaft and Cooper teaches that any suitable prime mover can be used to rotate the driveshaft therefore, it would have been obvious to use to hydraulic motors for the two motors since Pemberton discloses that such motors are suitable for rotating such a driveshaft).
Regarding Claim 35, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 33, wherein Pemberton in view of Cooper teaches:  wherein the first motor and the second motor are electric motors (Pemberton was modified by Cooper to have the driveshaft driven by two motors, and Pemberton specifies how the motor can be an electric motor (see Column 3 - Lines 46-48)). 
Regarding Claim 36, this claim is reciting the same limitations that were previously presented in Claim 3 (It is acknowledged that Claim 36 refers to their pipe tee as having  “two ends” where “each end is closed by a respective blind flange” (see Lines 2-3), while Claim 3 recites the pipe tee as having “openings in opposing sides” where the openings are “closed by a respective blind flange” (see Lines 2-3).  But the examiner holds that these are effectively describing the same thing, just using slightly different words/terms).  Therefore, Claim 36 is rejected under the same prior art and motivations as those used in the ejection of Claim 3.
Regarding Claim 37, this claim is reciting the same limitations that were previously presented in Claim 2.  Therefore, Claim 37 is rejected under the same prior art and motivations as those used in the ejection of Claim 2.
Regarding Claim 38, this claim is reciting the same limitations that were previously presented in Claim 10.  Therefore, Claim 38 is rejected under the same prior art and motivations as those used in the ejection of Claim 10.
Regarding Claim 39, this claim is reciting the same limitations that were previously presented in Claim 12.  Therefore, Claim 39 is rejected under the same prior art and motivations as those used in the ejection of Claim 12.
Regarding Claim 41, this claim is reciting the same limitations that were previously recited in Claim 1.  Therefore, Claim 41 is rejected under the same prior art and motivations as those used in the rejection of Claim 1.
Regarding Claim 42, Pemberton in view of Cooper teaches the invention as disclosed in Claim 41, wherein Pemberton in view of Cooper further teaches:  wherein the pump apparatus is submersible (see Column 3 – Lines 1-2) and is configured to generate a flow of fluid into the inlet openings from fluid surrounding the pump housing (see Column 5 – Lines 37-38) such that fluid flows into the inlet openings uniformly in an axially-symmetric flow pattern (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Pemberton (as modified by Cooper) discloses all the structural limitations of the claimed invention, including a pump housing disposed within a pumping chamber with two opposite fluid openings which create substantially equal pressure on opposing sides of the impeller (see Column 2 – Lines 41-48), and thus, is structurally capable of having the fluid flow into the inlet openings “uniformly in an axially-symmetric flow pattern”.
 Regarding Claim 46, this claim is reciting the same limitations that were previously recited in Claim 10.  Therefore, Claim 46 is rejected under the same prior art and motivations as those used in the rejection of Claim 10.
Regarding Claim 47, Pemberton in view of Cooper teaches the invention as disclosed in Claim 1, wherein Pemberton in view of Cooper further teaches, wherein: 
the driveshaft is free of bearings between its first end connected to the first motor and an exterior of the enclosure; and 
the driveshaft is free of bearings between its second end connected to the second motor and an exterior of the enclosure (Pemberton was modified by Cooper to have the drive shaft extend completely through the enclosure such that each end of the drive shaft is coupled to a respective motor AND to have the pumping chamber being free of any bearings & sealing elements (as shown in Figure 1 of Cooper).  In Pemberton, the prime mover (17) is shown to be mounted directly to the outer surface of the enclosure (see Figure 9) without having any bearing element disposed between the end of the driveshaft (which is connected to the motor) and the exterior of the enclosure.  This means the driveshaft of Pemberton is “free of bearings between its first end connected to the first motor and an exterior of the enclosure”.  It is noted that this arrangement would also be applied to the second motor coupled to added to the other end of the driveshaft (as noted above Pemberton was modified in view of Claim 1 to have each end of the shaft coupled to a respective prime mover, as taught by Cooper in Figure 1)).   
Regarding Claim 48, this claim is reciting the same limitations that were previously presented in Claim 47.  Therefore, Claim 48 is rejected under the same prior art and motivations as those used in the ejection of Claim 47.
Regarding Claim 49, this claim is reciting the same limitations that were previously presented in Claim 47.  Therefore, Claim 49 is rejected under the same prior art and motivations as those used in the ejection of Claim 47.
Regarding Claim 50, this claim is reciting the same limitations that were previously recited in Claim 48.  Therefore, Claim 50 is rejected under the same prior art and motivations as those used in the rejection of Claim 48.


Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper, as applied to Claim 1 above, and in further view of Sadler et al (US 3,806,287 A) (Sadler hereinafter).
Regarding Claim 6, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, while Pemberton does teach having a sealed bearing (16) attached to the blind flange (20a) and configured to support the driveshaft (15), but the sealed bearing is disposed WITHIN the pumping chamber.  Upon the modification of Pemberton by Cooper (in view of Claim 1) to have the pumping chamber (and portion of the driveshaft within the pumping chamber) be free of bearings & seals (as shown in Figure 1 of Cooper), this would result in Pemberton (as modified by Cooper in view of Claim 1) as being silent regarding:  further comprising a shaft bearing attached to an exterior of each respective blind flange and configured for supporting the driveshaft.
HOWEVER, Sadler does teach an enclosure (11 & 12) forming a pumping chamber for a pump (Figure 2), where a driveshaft (21) extends through the enclosure to rotatably drive a pump rotor (18), where a sealed bearing (19 & 25) for providing a seal around the shaft (21) of the pump (10) is integrally formed within the blind flange (12).  In Sadler, each shaft bearing is installed on the exterior surface of each blind flange (Figure 1 shows how the sealed bearing (19 & 25) is attached to the “exterior” surface of the blind flange (with respect to pumping chamber)).
Please note that in view of Claim 1, Pemberton was modified to have the pumping chamber free of any seals & bearings, as taught by Cooper, where Cooper show how the seal (14) for the driveshaft (12) can be disposed on the exterior of the enclosure (10) within the opening formed by the enclosure to receive the driveshaft (see Figure 1).  Sadler teaches how it would have been known that both the driveshaft seal & bearing can be mounted on the exterior of the enclosure for the pumping chamber & in the opening formed by the enclosure for receiving the driveshaft.  So Pemberton is being modified to have the bearing/sealing arrangement of Sadler used to support the driveshaft.  FURTHERMORE, the courts have held that it would have been obvious that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Looking to the arrangement of components for Pemberton, there are only a finite number of identified, predictable solutions for having the sealed bearing (16) secured to the blind flange (12):
Have the seal & bearing mounted within the pumping chamber (as shown by Pemberton in Figure 9); OR
Have the seal & bearing mounted outside of the pumping chamber (as shown by Sadler in Figure 1).
So it would have been obvious to one of ordinary skill in the art to have the sealed bearing mounted outside of the pumping chamber as such a placement is one of a finite number of identified solutions.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified by Cooper) such that the sealed bearing was installed on the exterior surface of the body of the blind flange, as is being taught by Sadler.  Such a modification would have been considered obvious to one of ordinary skill because it would have been obvious to try to have the sealed bearing mounted on a surface of the blind flange other than on the surface of the blind flange within the sealed chamber.
Regarding Claim 7, Pemberton in view of Cooper & Sadler teaches the invention as disclosed above in Claim 6, wherein Pemberton in view of Cooper & Sadler further teaches:  wherein each shaft bearing (Sadler: 19) has a flange mount (see the annotation of Figure 1 below; Pemberton was modified (in view of Claim 1) to have the shaft extending through both sides of the of the pumping chamber to be connected to respective motors (as taught by Cooper).  Pemberton was then further modified to have the shaft supported within each side using the bearing support (as taught by Sadler).  In Sadler, each shaft bearing has a structure that can be interpreted as being a “flange mount”).

    PNG
    media_image6.png
    341
    571
    media_image6.png
    Greyscale

Regarding Claim 8, Pemberton in view of Cooper & Sadler teaches the invention as disclosed above in Claim 6, wherein Pemberton in view of Cooper further teaches:  wherein the two motors are configured for cooperatively rotating the driveshaft (Pemberton was modified to have the drive shaft cooperatively rotated by two motors, as taught by Cooper in Figure 1).

Claims 16, 17, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper, as applied to Claims 15 & 20 above, and further in view of Lang (US 2008/0089777 A1) (Lang hereinafter).
Regarding Claim 16, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 15, wherein Pemberton & Cooper are silent regarding:  wherein the inlet flange is attached to an outlet of a tank.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), wherein the inlet of the pump is attached to the outlet of a tank (Figure 1; Paragraph 2 - Lines 1-3; Please note that the self-priming adapter (14) could also be considered a tank (see Figures 1 & 4A)).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton (as modified in view of Claim 15) such that inlet of the pump assembly was coupled to the outlet of a tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Pemberton to draw fluid from a tank (as taught by Lang).  This would provide the benefit of allowing the pump assembly of Pemberton to be utilized in pumping applications that draw fluid from a large storage container.
Regarding Claim 17, Pemberton in view of Cooper & Lang teaches the invention as disclosed above in Claim 15, wherein Pemberton & Cooper are silent regarding:  further comprising a valve configured such that the pumping chamber can be isolated from the tank by closing the valve.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), the pump being connected to a tank, further comprising a valve (32; or 24 if the self-priming adapter is considered the tank) configured such that the sealed chamber can be isolated from the tank by closing the valve (Fig 1).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton (as modified in view of Claim 15) such that inlet of the pump assembly was coupled to the outlet of a tank, where the outlet had a valve configured to isolate the pump from the tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Pemberton to draw fluid from a tank (as taught by Lang).  Providing the valve would allow the pump to be fluidically disconnected from the tank to allow the pump to be removed/maintained without having the fluid entering the sealed chamber.
Regarding Claims 21 & 22, these claims are disclosing the same limitations that were previously disclosed in Claims 16 & 17 (respectively).  Therefore Claims 21 & 22 is rejected under the same prior art and motivations as those used to reject Claims 16 & 17 (respectively). 

Claims 27, 28 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper as applied to Claim 1 above, and further in view of Pemberton (US 6,942,448 B1) (Pemberton ‘448 hereinafter).
Regarding Claim 27, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper are all silent regarding:  wherein the impeller has a slope on both sides of about 30 to about 45 degrees.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that an impeller with a slope on both sides of 30-40° is generally suitable for moving the flowable materials to the blades (32), see Column 3 - Lines 38-40.
It is noted that a simple substitution of one known element (in this case, an impeller body having some unspecified slope, as taught by Pemberton) for another (in this case, an impeller body having a specific slope of 30-40°, as taught by Pemberton ‘448) to obtain predictable results (in this case, an impeller that is generally suitable for moving flowable materials (as described by Pemberton ‘448 in Column 3 - Lines 38-40) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that the impeller had a slope on both sides of 30-40°, as taught by Pemberton ‘448, as it would have bene known that such a specific slope was generally suitable for pumping fluids (see Column 3 - Lines 38-40 of Pemberton ‘448).
 Regarding Claim 28, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper are silent regarding:  wherein there is approximately equal pressure on both sides of the impeller.
HOWEVER, Pemberton ‘448 is also directed an impeller (38) mounted within a pump housing (40 & 41) having opposing inlets (Figure 4) & where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where Pemberton ‘448 explicitly describes how having a pump housing with front & rear walls, peripheral side walls and a pair of opposing fluid inlet openings which surround the power source (which is identical to the arrangement of the pump housing in Pemberton) provides equal pressure from both sides of an impeller, see Column 1 - Lines 64-67).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that there was approximately equal pressure on both sides of the impeller, as taught by Pemberton ‘448.  Having the pressure on both sides of the impeller be equal would ensure that the impeller properly rotates within the center of the pump housing and provides an even flow of fluid.   
Regarding Claim 32, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper all fail to teach:  wherein the impeller comprises two halves that are bolted together such that the two halves are compressed against the driveshaft.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that the impeller can be composed of split halves (35A & 35B) that are joined together by bolts (36), see Column 3 - Lines 43-45.
Modifying the impeller to comprise split halves that can be bolted together would provide the benefit of allow the impeller to be attached to the driveshaft without needing to disassemble the shaft structure (see Column 2 - Lines 53-56). 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that the impeller comprised two halves that are bolted together, as taught by Pemberton ‘448.  Such a modification would allow the impeller to be mounted to the driveshaft without requiring the shaft structure to be disassembled (see Pemberton ‘448: Column 2 - Lines 53-56).

Response to Arguments
The applicants arguments entered on June 10, 2022 have been fully considered.
The examiner agrees that the amendments have addressed the 35 USC 112 rejections set forth in the previous office action.
With respect to the amendments to the independent Claims 1, 33 & 36, the examiner agrees that these amendments (which specify that the “openings” formed in opposing sides of the enclosure comprise “a flange”) would not be taught by the base reference Pemberton (which does not show the opposing openings of their enclosure that are being closed by respective blind flanges (20a & 20b) as having a flanged surface.
HOWEVER, the examiner holds that the secondary reference Cooper does provide a teaching of having openings defined within a body of a pump enclosure, wherein with openings comprise a flanged surface (as noted in the previous & current rejections of Claims 15 & 16).  So while Pemberton does fail to teach their opposing openings comprising a flanged surface, Pemberton can be modified in view of Cooper to read on this limitation.  
For this reason, the applicant’s arguments regarding Claims 1, 33 & 36 (and their respective dependent claims) was not found to be persuasive.
With respect to Claims 41, 42, 46 & 50, the applicant has argued that these claims should be found allowable upon the amendment to Claim 41 that addressed the 35 USC 112 rejection set forth in the previous office action.  HOWEVER, the examiner respectfully disagrees.  The reason that these claims were not rejected under prior art is because the amendments that introduced the 112(a) issues did overcome the prior art of record.  However, with the 35 USC 112(a) issues addressed, the claims are now rejected over prior art.
For this reasons, the applicant’s comments regarding Claims 41, 42, 46 & 50 being in condition for allowance were not found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746